Citation Nr: 1526741	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-46 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability evaluation for the Veteran's bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1960 to June 1964 and from April 1966 to November 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) which recharacterized the Veteran's service-connected hearing loss disability as bilateral sensorineural hearing loss evaluated as noncompensable.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that a compensable evaluation is warranted for his bilateral sensorineural hearing loss as "his condition has always been much worse than the VA has indicated in their written report."  In an undated written statement received in August 2012, the Veteran advanced that he was appealing his case further as his disability necessitated that he "take Xanax to get to sleep."  

The Veteran was last afforded a VA audiological evaluation in July 2012.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's assertions that his service-connected disability has increased in severity and necessitates his use of Xanax to sleep, the Board finds that further VA audiological evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

VA clinical documentation dated after July 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased evaluation issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence associated with the record shows no indication that his hearing loss disability has caused unemployability.  Therefore, the Board finds that a TDIU claim is not raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected bilateral hearing loss after July 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2012.  
3.  Schedule the Veteran for a VA audiological examination in order to determine the nature and severity of his service-connected bilateral sensorineural hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

